         Case 1:20-cv-08866-MKV Document 26 Filed 01/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                       USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
                                                                   ELECTRONICALLY FILED
 E. ARMATA, INC.,                                                  DOC #:
                                                                   DATE FILED: 1/28/2021
                            Plaintiff,
                                                                  20-cv-8866 (MKV)
                     -against-
                                                                        ORDER
 MCK PRODUCE, INC., et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On January 28, 2021, the Court held a hearing on the motion of Plaintiff E. Armata, Inc.

for a default judgment [ECF #13]. Defendants Elzbieta Ciftcikal and Munur Ciftcikal, who are

co-owners of the corporate defendant, appeared at the hearing. Plaintiff and the individual

defendants represented that they are engaged in a dialogue to resolve this matter. As a result,

Plaintiff consented to DEFERRING ruling on its motion for a default judgment.

       IT IS HEREBY ORDERED that, by February 4, 2021, the parties shall file a joint letter

on the status of their settlement negotiations. Specifically, the parties shall inform the Court

whether they have reached an agreement to settle this case, or whether they wish to be referred to

a magistrate judge for further settlement discussions, or whether Plaintiff wishes to proceed with

its motion for a default judgment.

SO ORDERED.
                                                      _________________________________
Date: January 28, 2021                                MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
